Citation Nr: 0904893	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left wrist fracture with residual dislocation and 
abduction deformity of the left 5th (little) finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from November 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO, among other things, denied a disability rating 
in excess of 10 percent for the service-connected left wrist 
fracture with residual dislocation and abduction deformity of 
the left little finger.  The Veteran filed a notice of 
disagreement (NOD) with this determination in September 2004, 
and the RO issued a statement of the case (SOC) in September 
2005.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2005.  
After receipt of additional medical records, a supplemental 
SOC (SSOC) reflecting the RO's continued denial of the claim 
was issued in July 2008.

The Board points out that, in the  August 2004 rating 
decision, the RO also denied  of service connection for back 
disability, and that the VA Form 9 filed in October 2005 
indicated that the Veteran was limiting his appeal to the 
back disability issue.  Nevertheless, the RO made a specific 
finding in July 2008 that an appeal had also been perfected 
with respect to the left wrist increased rating issue listed 
on the first page above; and, following   the subsequent 
grant of service connection for back disability (which 
removed that issue from appellate status), the left wrist 
increased rating issue was the sole issue addressed  in the 
most recent July 2008 SSOC.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the RO certifies an issue for 
appeal without having received a timely substantive appeal, 
the requirement for a substantive appeal is essentially 
waived.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003) citing Rowell v. Principi, 4 Vet. App. 9 (1993).  
Here, the RO has certified the issue of a disability rating 
in excess of 10 percent for left wrist fracture with residual 
dislocation and abduction deformity of the left little 
finger.  

The Board acknowledges that the Court's holding Gonzalez-
Morales and in Rowell contemplate the receipt-albeit 
untimely-of  a document that meets the requirements of a 
substantive appeal.  Here, it is at least arguable that the 
October 2005 VA Form 9 does not meet those requirements with 
respect to the increased rating issue, as it does not set out 
specific arguments relating to errors of fact or law in the 
RO's decision.  See 38 C.F.R. § 20.202 (2008).  Indeed, that 
document  does not even mention the increased rating issue, 
directly or indirectly.  However, subsequent documents, 
including a June 2008 notice response, and the January 2009 
Appellant's Brief, do satisfy the requirements of a valid 
substantive appeal on the increased rating, except that they 
are untimely.  Therefore, consistent with the Court  holdings 
cited above, the timely filing of a substantive appeal in c 
connection with the claim for increase is deemed waived.

The Board also notes that, on the VA Form 9, the Veteran 
indicated that he desired a hearing before a Veterans Law 
Judge (VLJ) of the Board sitting at the RO.  Such a hearing 
was scheduled for January 13, 2009; however, by letter dated 
in December 2008, the Veteran's representative indicated that 
the Veteran wished to withdraw the request for a hearing.  
Accordingly, the Board will proceed with its review of this 
matter on the basis of the current record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no metacarpal resection of the left little 
finger, and  X-rays reveal a 45-degree subluxation deformity 
of the left little finger at the metacarpophalangeal joint, 
but do not confirm the presence of arthritis.  

3.  The left wrist range of motion is limited to 30 degrees 
of dorsiflexion and 30 degrees of palmar flexion; t Veteran 
does not exhibit pain, fatigue, weakness, or incoordination, 
and does not have exacerbations of wrist or hand pain.

4.  The Veteran has a depressed scar along the ulnar side of 
the left palm, measuring 1 1/2 inches by 1/2 inch, that is not  
symptomatic.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left wrist fracture with residual dislocation and 
abduction deformity of the left little finger have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5156, 5215, 
5227, 5230, 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).

The August 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the December 2003 
letter.  The Board notes that the RO notified the Veteran 
regarding the assignment of disability ratings and effective 
dates in a March 2006 post-rating letter.  

Moreover, a June 2008 letter included the pertinent rating 
criteria and explained how disability ratings are determined, 
by applying the rating schedule, and specifically stated that 
VA would consider the impact of the condition and symptoms on 
employment and daily life in determining the disability 
rating.  The June 2008 letter also provided examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain that would be relevant to 
establishing entitlement to increased compensation.  The 
Board finds that the June 2008 letter satisfies the notice 
requirements of Vazquez-Flores.  

After issuance of the June 2008 letter, and opportunity for 
the Veteran to respond, the July 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of a February 2004 VA 
examination.  Also of record and considered in connection 
with the appeal are various statements provided by the 
Veteran and his representative, on his behalf.  The Board   
finds that no additional RO action to further develop the 
record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).  The following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Historically, the Veteran's left wrist was injured in an 
automobile accident in 1953.  The injury healed with residual 
deformity of the left little finger.  The Veteran's left 
wrist fracture with residual dislocation and abduction 
deformity of the left little finger was rated as 10 percent 
disabling as an equivalent to amputation of the left little 
finger, although there is no actual amputation, the entire 
finger still being present.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  

Pursuant to Diagnostic Code 5156, amputation of the little 
finger, without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent rating.  Amputation of the little finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156.

Considering the evidence of record in light of the applicable 
criteria, the Board finds that an increased rating is not 
warranted under Diagnostic Code 5156.

As indicated, the medical evidence establishes no actual 
amputation of the left little finger.  Findings on VA 
examination in February 2004 include  no bony erosions or 
fractures.  The examiner noted that the fifth metacarpal 
would appear to be fully present, and the extent of residual 
disability as it relates to the left little finger is limited 
to a subluxation deformity of the metacarpophalangeal joint.  
Given the description of the disability by the February 2004 
VA examiner, there is simply no evidence reflecting or 
approximating metacarpal resection and no basis for 
assignment of any higher rating under Diagnostic Code 5156.  
In essence, the dislocation of the finger at the 
metacarpophalangeal joint can reasonably be analogized to 
amputation at the level.  However, the criteria for the 20 
percent level require actual loss of bone, a criterion for 
which there appears to be no reasonable analogy in the 
Veteran's case.  Therefore, the Board concludes that the 
disability more nearly approximates the criteria for the 10 
percent level than those for the 20 percent level.  

The Board has also considered a rating under 38 C.F.R. § 
4.71, DC 5230 (2008), applicable to limitation of motion of 
the ring or little finger.  This diagnostic code sets forth 
no compensable rating, i.e., limitation of motion of the 
fifth, or little, finger is not compensable regardless of 
degree.  See also 38 C.F.R. § 4.71a, DC 5227 (2008) 
(providing for only a noncompensable rating for ankylosis of 
little finger).  

There is a notation in the VA treatment records of a history 
of arthritis of the left little finger.  X-rays were taken in 
February 2004 to rule out such a diagnosis, and the X-ray 
reports did not confirm the presence of arthritis.  
Nevertheless, the Board notes that Diagnostic Code 5003 
[arthritis, degenerative (hypertrophic or osteoarthritis)] 
rates by analogy to limitation of motion of the joint 
affected, which has already been discussed.  That code also 
provides a 10 percent rating where limitation of motion of a 
major joint or group of minor joints cannot be objectively 
confirmed; however, in this case, the assigned disability 
rating already equals 10 percent for the entire period on 
appeal.  Moreover, 38 C.F.R. § 4.45 (f) requires multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities to constitute a "group of 
minor joints" within the meaning of Diagnostic Code 5003.  
In this case, it would appear that the grant of service 
connection is limited to the metacarpophalangeal joint of the 
left fifth finger.  As such, the Veteran's service-connected 
disability does not meet the requirements for a compensable 
rating under Diagnostic Code 5003.  

Further, the Board has considered whether a separate 
compensable rating is warranted for the Veteran's associated 
disability of the left wrist.  Pursuant to Diagnostic Code 
5215, a 10 percent rating requires either limitation of 
dorsiflexion to less than 15 degrees, or a limitation of 
palmar flexion in line with the forearm.  Findings on VA 
examination in February 2004 indicate that dorsiflexion is 
limited to 30 degrees and palmar flexion is also limited to 
30 degrees.  Clearly, the criteria for a 10 percent rating 
are not met. The provisions of 38 C.F.R. § 4.31 indicate that 
in every instance where the minimum schedular rating requires 
residuals and the schedule does not provide for a zero 
percent rating, a zero percent rating will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2008).   Such is the case here, even when functional loss 
due to pain and other factors is considered..

In this regard, the Board notes that,  when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Here, the February 2004 VA examiner found that the Veteran 
does not exhibit pain, fatigue, weakness, or incoordination, 
and does not have exacerbations of wrist or hand pain.  The 
Veteran's grip strength was rated at 4 out of 5.  There was 
no muscular atrophy.  Sensation was intact.  Based on such 
findings, the Board concludes that a higher rating is not 
assignable in light of factors noted in sections 4.40 and 
4.45, and  DeLuca.

The Board also points out that there is no other basis for 
assignment of a higher rating for the disability under 
consideration.  Service connection has not been granted for 
any other residual disability.  While the Veteran also has a 
depressed scar along the ulnar side of the left palm, 
measuring 1 1/2 inches by 1/2 inch, as noted on the report of a 
VA examination in September 1967, the Veteran does not 
contend that the scar is painful, unstable, or disfiguring, 
or that it contributes to limitation of  function.  It 
clearly does not approximate an area of 144 square inches.  
The Veteran has not mentioned his scar in pursuing an 
increased rating, and he has not sought treatment for the 
scar during the course of the current appeal.  Accordingly, 
the Board finds no basis to award a separate compensable 
rating for the left wrist scar.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2008).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating for the dsability under 
consideration, and that the claim for a rating in excess of  
10 percent rating for left wrist fracture with residual 
dislocation and abduction deformity of the left little finger 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any  higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102  (2008); Gilbert v. Derwinski, 1 Vet. App.49, 
53-56 (1990).


ORDER

A disability rating in excess of 10 percent for left wrist 
fracture with residual dislocation and abduction deformity of 
the left little finger is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


